UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6042



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

CHARLES LLOYD LAMBERT, II,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-91-21-R, CA-94-924-R)


Submitted:   November 12, 1996             Decided:   January 13, 1997


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Charles Lloyd Lambert, II, Appellant Pro Se. Ray B. Fitzgerald,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders (i) denying his

motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214; and (ii) denying his Fed. R. Civ. P. 59(e)

motion. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm the

denial of § 2255 relief on all of Appellant's claimsCexcept for
ineffective assistance of counselCand the denial of Appellant's
Rule 59(e) motion on the reasoning of the district court. United

States v. Lambert, Nos. CR-91-21-R; CA-94-924-R (W.D. Va. Oct. 10,

1995; Nov. 22, 1995).

     With regard to Appellant's claim that counsel was ineffective
for failing to file a direct appeal, we find that Appellant was not

entitled to relief. See United States v. Foster, 68 F.3d 86, 88-89

(4th Cir. 1995); United States v. Peak, 992 F.2d 39, 42 (4th Cir.

1993). We also find that the district court's denial of relief on
Appellant's claim that counsel was ineffective for failing to

require the government to prove at sentencing that the methampheta-

mine attributed to Appellant was d-methamphetamine was proper be-

cause Appellant failed to establish that but for counsel's errors,

he would not have pled guilty. See Hill v. Lockhart, 474 U.S. 52,

59 (1985); Strickland v. Washington, 466 U.S. 668 (1984). Accord-

ingly, we affirm.



                                2
    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                               3